Exhibit 10.1

 

LOGO [g10281img_1.jpg]          

2000 Wade Hampton Blvd

Greenville, SC 29615

864.609.4950 direct

864.609.4955 fax

charles.arndt@rbc.com

                                       

 

February 22, 2005

 

Ms. Nancy K. Hedrick

President and CEO

Computer Software Innovations, Inc.

1661 East Main Street, Suite A

Easley, South Carolina 29642

 

Dear Ms. Hedrick:

 

RBC Centura Bank (“Bank”) is pleased to extend this commitment to make the
Revolving Facility (the “Loan”) described in this letter to the Borrower
identified below. The Loan will be made through a loan agreement between Bank
and Borrower (the “Loan Agreement”) on the terms and conditions set forth in
this letter and any attachments to this letter. Bank’s commitment set forth in
this letter shall be referred to as the “Commitment” and this letter shall be
referred to as the “Commitment Letter”. All capitalized terms used but not
defined herein shall have the same meaning ascribed to them in the Loan
Agreement.

 

1. General Terms.

 

Borrower   Computer Software Innovations, Inc. (CSI), a Delaware Corporation.
Loan Amount   Up to Three Million Dollars ($3,000,000) as shown below. Type of
Loan   “Revolving Facility” – a revolving loan of up to Three Million dollars
($3,000,000). Purpose of Loan   The Revolving Facility shall be used for working
capital purposes and for the recapitalization of Borrower. Interest Rate   The
Revolving Facility shall bear interest at a variable rate equal to “LIBOR” plus
275 basis points. “LIBOR” is the London Interbank Offered Rate for a given
one-month period. Payment Terms   Revolving Facility - Subject to the terms and
conditions of the Loan Documents, interest at the Revolving Facility Interest
Rate shall be paid monthly, in arrears. This begins the first day of the first
calendar month following the Closing Date and continuing on the same calendar
day of each consecutive month thereafter until 364th day following the Closing
Date, when the principal outstanding and all accrued but unpaid interest shall
be due and payable in full.



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

February 10, 2005

Page 2

 

Prepayment Premium   None. Loan Advances   Revolving Facility - Advances under
the Revolving Facility shall be based on a borrowing base and a certified
borrowing base report. Bank will make advances to Borrower provided the
outstanding balance under the Revolving Facility does not exceed the lesser of
(i) the borrowing base which shall be comprised of eighty percent (80%) of
Eligible Accounts available under revolving facility commitment.     “Eligible
Accounts” means accounts of the Borrower, in which Borrower has the right to
grant a security interest to Bank, that are in existence and have arisen in the
ordinary course of Borrower’s business and that comply with all of Borrower’s
representations and warranties to Bank set forth in the Loan Agreement and the
other Loan Documents; provided, the Bank may change the standards of eligibility
by giving Borrower thirty (30) days’ prior written notice. Unless otherwise
agreed to by Bank, Eligible Accounts shall not include the following: (i) the
portion of accounts outstanding more than ninety days (90) after billing date,
(ii) all amounts due from any affiliate, (iii) bad or doubtful accounts, (iv)
accounts subject to any security interest or other encumbrance ranking or
capable of ranking in priority to the Banks security, (v) amount of all
holdback, contra account or rights of setoff on the part of any account debtor,
(vi) accounts of non-U.S. debtors not pre-approved by Bank (vii) any accounts
which the Bank has previously advised to be ineligible. Amounts in excess of the
percentages defined below for Concentration and Cross-Age accounts will also be
deemed ineligible unless agreed to by the Bank. “Concentration” means accounts
in excess of 20% of the total Eligible Accounts. “Cross-Age” means those
accounts with 25% or more of their total outstanding balance over 90 days from
invoice date. Exceptions to the Concentration rule will be permitted by Bank for
pre-approved obligor(s) that would otherwise be considered Concentration
Accounts. Pre-approved obligors will be listed as an Attachment to the Loan
Documents. Collateral   The Loan will be secured by valid, enforceable and
perfected first priority liens and security interests in the following
(“Collateral”): all of Borrower’s assets and property, including (without
limitation) all of Borrower’s furniture, fixtures, equipment, accounts and
accounts receivable, documents, instruments, securities and deposit accounts,
acquired software and computer programs and Intellectual Property.     By
acceptance of this Commitment, Borrower will grant to Bank a lien and security
interest in the Collateral.

 

2. Reporting Requirements And Operating Covenants.

 

Financial Reporting    Annual Reports. Beginning with the fiscal year ending
December 31, 2004, as soon as available, but in any event within 120 days after
the end of Borrower’s fiscal year, Borrower shall deliver to Bank audited
consolidated financial statements of Borrower (including a balance sheet, an
income statement and a statement of retained earnings and changes in financial
position, each with the related notes and changes in the financial position for
such year and setting forth in comparative form the figures for the prior year)
prepared in accordance with GAAP, consistently applied, together

 

LOGO [g10281img_2.jpg]



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

February 10, 2005

Page 3

 

    with an opinion on such financial statements that is unqualified or
qualified in a manner acceptable to Bank from an independent certified public
accounting firm reasonably acceptable to Bank.     Monthly Reports. As soon as
available, but in any event within 25 business days after the end of each
calendar month, Borrower shall deliver to Bank an unaudited consolidated balance
sheet and a statement of income and retained earnings prepared in accordance
with GAAP, consistently applied, covering Borrower’s consolidated operations
during such period, in a form acceptable to Bank and certified by Borrower’s
chief financial officer or other Person acceptable to Bank.     Compliance
Certifications. Not more than 25 business days after the end of each quarter,
beginning the first quarter next following the Closing Date, or concurrently
with the delivery of the financial statements required to be delivered by
Borrower to Bank, a certificate of the Person preparing such statements, whether
an independent certified accountant, an officer of Borrower or some other Person
acceptable to Bank, stating that, in making the examination necessary therefor,
no knowledge was obtained of any default condition or event of default.    
Borrowing Base Report. Within 25 days after the last day of each fiscal month,
as long as amounts are outstanding on the Revolving Facility, Borrower shall
deliver to Bank a Borrowing Base Certificate dated and signed by the Borrower’s
chief financial officer or other officer approved by Bank, such Borrowing Base
Certificate to be in a form acceptable to Bank and which provides information
requested by Bank that is current as of the prior month’s end.     Aged Accounts
and Backlog Reports. Within 25 business days after the last date of each month,
Borrower shall deliver to Bank an aged listing of accounts receivable, Unbilled
Accounts Receivable, and backlog reports (of a form to be agreed upon) for so
long as any amounts remain outstanding under the Loan.     Budget. Within 30
days prior to the last day of each fiscal year, Borrower to submit an annual
financial plan including a consolidated Balance Sheet, Income Statement, and
Cash Flow Statement prepared in accordance with GAAP, along with all supporting
assumptions.     Additional Information. Borrower shall deliver to Bank such
budgets, sales projections, operating plans or other financial information
generally prepared by Borrower in the ordinary course of business as Bank may
reasonably request from time to time.     SEC Reports. Borrower shall comply on
a timely basis with all requirements imposed by the Securities and Exchange
Commission (“SEC”) in reporting its activities and operations and shall provide
Bank with copies of all such reports when filed with the SEC.

 

LOGO [g10281img_2.jpg]



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

February 10, 2005

Page 4

 

Financial Covenants   Financial covenants will be measured quarterly and will
include (but will not be limited to) the following:     1. Maximum Funded Senior
Debt to EBITDA Ratio. A ratio of (i) Bank’s debt outstanding to (ii) EBITDA of
not more than 2.50:1.00 measured quarterly on a rolling 12 months, beginning
June 30, 2005.     2. Minimum Annual EBITDA. Total year-end EBITDA value of not
less than $2,000,000 as measured at the end of the fiscal year in 2005 (December
31, 2005).     3. Minimum Tangible Net Worth at Closing. Before the closing of
the revolving line of credit, Borrower must show a minimum tangible net worth of
no less than $600,000, including as part of such net worth any and all
subordinated debt to shareholders specifically subordinate to Bank.     4.
Minimum Tangible Net Worth at Fiscal Year End 2005. By December 31, 2005,
Borrower must show a minimum tangible net worth of no less than $1,500,000,
including any and all subordinated debt.     “EBITDA” defined as Earnings Before
Interest, Taxes, Depreciation, and Amortization. Ratio to be calculated on a
trailing quarterly basis and annualized.     “Tangible Net Worth” shall mean the
depreciated book value of the total assets of the Borrower, after subtracting
the aggregate amount of intangible assets, less all liabilities of the Borrower,
excluding shareholder loans specifically subordinate to Bank, all determined
according to GAAP. Affirmative and Negative Covenants   Without prior written
consent of the Bank to amend or waive, requirements and limitations on Borrower
will include (but not be limited to), the following:    

A.     Payment/Performance. Subject to any applicable notice or cure provisions
expressly set forth in the Loan Agreement or any of the other Loan Documents,
Borrower shall pay when due all amounts owing to Bank under the Loan Agreement
and the other Loan Documents and promptly perform all other obligations of
Borrower thereunder and hereunder.

   

B.     Use of Loan Funds. Borrower shall use all Revolving Facility loan
proceeds disbursed to Borrower only for working capital purposes including
payment of shareholder loans specifically subordinate to Bank, subject to
compliance with all covenants in the Loan Agreement.

   

C.     Taxes. Borrower shall make, and shall cause each Subsidiary to make, due
and timely payment of, or deposit or withholding of, all federal, state and
material local taxes, assessments or contributions required of it by all
Requirements of Law, and will execute and deliver to Bank, on demand,
appropriate certificates attesting to the payment, deposit or withholding
thereof; provided that Borrower or a Subsidiary need not

 

LOGO [g10281img_2.jpg]



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

February 10, 2005

Page 5

 

   

make any payment if the amount or validity of such payment is contested in good
faith by appropriate proceedings and is reserved against (to the extent required
by GAAP) by Borrower.

   

D.     Maintenance of Property. Borrower shall keep and maintain the Collateral
in good working order and condition and make all needed and proper repairs,
replacements, additions, or improvements thereto as are reasonably necessary,
reasonable wear and tear excepted.

   

E.     Maintain Security Interest. Borrower shall maintain, protect and preserve
the security interest of Bank in the Collateral and the lien position of Bank in
the Collateral, including, without limitation, (i) the filing of “claims” under
insurance policies and (ii) protecting, defending and maintain the validity and
enforceability of the Trademarks, Patents and Copyrights.

   

F.     Dispositions. Borrower shall not convey, sell, lease, transfer and
otherwise dispose of and Borrower shall not permit any of its Subsidiaries to
convey, sell, lease, transfer and otherwise dispose of (with respect to both
Borrower and Borrower’s Subsidiaries, by operation of law or otherwise) any part
of and any interest in their respective businesses and properties, including the
Collateral, other than Permitted Transfers.

   

G.     Change in Business; Change in Management or Executive Office. Borrower
shall not engage in any material line of business, or permit any of its
Subsidiaries to engage in any material line of business, other than as
reasonably related or incidental to the businesses currently engaged in by
Borrower (giving effect to the Datapath recapitalization transaction). Borrower
shall not have a Change in Management and will not, without thirty (30) days’
prior written notification to Bank, relocate its chief executive office, change
its state of organization or change any other matter that will or could result
in Bank’s security interests in the Collateral becoming unperfected.

   

H.     Mergers or Acquisitions. Borrower shall not undertake any merger or
consolidation, or permit any of its Subsidiaries to undertake any merger or
consolidation, with or into any business organization, other than Borrower or
any wholly owned subsidiary of Borrower, unless Borrower is the surviving entity
immediately following such transaction and is in compliance with all of
Borrower’s covenants under the Loan Agreement immediately before and after the
closing of such transaction, or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
person without Bank’s prior written consent.

   

I.      Indebtedness. Borrower shall not create, incur, assume or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness.

   

J.      Encumbrances. Borrower shall not create, incur, assume or allow any

 

LOGO [g10281img_2.jpg]



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

February 10, 2005

Page 6

 

   

Lien with respect to the Collateral or the Intellectual Property or any of its
property, or assign or otherwise convey any right to receive income, including
the sale of any Accounts, or permit any of its Subsidiaries so to do, except for
Permitted Liens, or covenant to any other person (other than Bank) that Borrower
in the future will refrain from creating, incurring, assuming or allowing any
Lien with respect to any of Borrower’s property.

   

K.     Distributions. Borrower shall not pay any dividends or make any other
distribution or payment (other than dividends or distributions of capital stock)
on account of or in redemption, retirement or purchase of any capital stock,
including preferred stock, or permit any of its Subsidiaries to do so which
would result in the violation of any of Borrower’s covenants under the Loan
Agreement.

   

L.     Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any person, or permit any of its Subsidiaries so to
do, other than Permitted Investments which would result in the violation of any
of Borrower’s covenants under the Loan Agreement.

   

M.    Loans. Borrower shall not make or commit to make any advance, loan,
extension of credit or capital contribution to, or purchase of any stock, bonds,
notes, debentures or other securities of any person, other than Permitted
Investments or intercompany loans.

   

N.     Loans to Officers. Borrower shall not make any loan or advance directly
or indirectly for the benefit of any past, present, or future stockholder,
director, officer, executive, manager, member, partner or employee of Borrower,
other than employee relocation loans, employee bridge loans and other incidental
loans to employees, all in the ordinary course of business.

   

O.     Compensation. Other than as provided in the four Employment Agreements
between Borrower and each of Nancy Hedrick, Tom Clinton, Bill Buchanan, and
Beverly Hawkins, which agreements have been approved by Bank, Borrower shall not
pay any compensation to any past, present and future shareholder, director,
officer, executive, member, manager, partner and employee, whether through
salary, bonus or otherwise, in excess of industry standards and norms.

   

P.     Subordinated Debt. Except for payment of shareholder loans specifically
subordinate to Bank and subject to compliance with all of Borrower’s covenants
under the Loan Agreement, Borrower shall not make any payment in respect of any
Subordinated Debt, or permit any of its Subsidiaries to make any such payment
except in compliance with the terms of such Subordinated Debt, or amend any
provision contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent.

   

Q.     Inventory and Equipment. On or after the Closing Date, Borrower

 

LOGO [g10281img_2.jpg]



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

February 10, 2005

Page 7

 

   

shall not store its Inventory and shall not store its Equipment with a bailee,
warehouseman or similar person unless Bank has received a pledge of the
warehouse receipt covering such Inventory and Equipment or an acknowledgement of
Bank’s first priority security interest in such Inventory or Equipment . Except
for Inventory sold in the ordinary course of business and except for such other
locations as Bank may approve in writing (such approval not to be unreasonably
withheld), Borrower shall not move or relocate its Inventory and shall not move
or relocate its Equipment from the location or locations identified in the
Certificate of Borrower and such other locations of which Borrower gives Bank
prior written notice and as to which Borrower files a financing statement to the
extent needed to perfect Bank’s security interest (other than to the extent such
Inventory or Equipment is being moved from one such location to another such
location).

   

R.     Licenses. Borrower shall not become bound by any license, agreement or
other record which would have a Material Adverse Effect.

   

S.      Negative Pledge Agreements. Borrower shall not permit the inclusion in
any contract to which it becomes a party of any provisions that could restrict
or invalidate the creation of a security interest in favor of Bank in Borrower’s
rights and interests in any Collateral.

    Third Party Agreements. Borrower shall not enter into any agreement
containing any provision that would be violated or breached by the performance
of the obligations of Borrower under this Agreement.

 

3. Loan Documentation And Other Closing Requirements.

 

Loan Documentation   The Loan and Bank’s liens and security interests in the
Collateral shall be evidenced by this commitment letter, and also shall be
evidenced and supported by such additional loan documents (“Loan Documents”) as
Bank and its counsel deem necessary, including promissory notes from Borrower to
Bank in the face amount of the Loans. The Loan Documents shall be in form and
contain substantive content satisfactory to Bank, its counsel and Borrower,
containing terms listed herein and standard representations, warranties, and
events of default. All Loan Documents must be executed and delivered to Bank,
and if required by Bank’s counsel, filed or recorded, at or before closing.
Authority Documents   Borrower shall furnish to Bank, no later than 5 days
before closing, a certified copy of its organizational documents, together with
resolutions approving the Loan, and a certified certificate of authority from
Borrower’s state of organization, all of which shall be current, in effect as of
closing and otherwise satisfactory to Bank and its counsel. Borrower shall also
provide Bank with such resolutions, consents and approvals from its credit
providers as Bank may reasonably request. Counsel’s Opinion   A written opinion
shall be furnished at, and effective as of, closing by Borrower’s independent
counsel and the customary opinion shall be in form and substance satisfactory to
Bank and its counsel.

 

LOGO [g10281img_2.jpg]



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

February 10, 2005

Page 8

 

Close of Acquisition   Borrower must close the recapitalization of CSI, Inc.
concurrent with or prior to the Closing Date, including a minimum subordinated
debt investment (from a shareholders) of $1.0MM. Financial Audit   Borrower to
provide a signed, final copy of Borrower’s 2004 annual financial audit in a form
consistent with that described in “Financial Reporting” above, which shall not
reveal any adverse change from the management-prepared statements as of
12/31/2004 that Bank is relying upon in making this Loan. At Bank’s request,
annual collateral audits may be required to be performed, at Borrower’s expense.
Lien/Litigation Search   Borrower shall provide to Bank at closing certified
lien and litigation searches, dated within 5 days of closing, showing no
superior or inferior liens on the Collateral and no litigation affecting
Borrower, or the Collateral. Insurance   Borrower shall provide to Bank at
closing evidence satisfactory to Bank that it maintains liability and hazard
insurance, insuring against loss or damage by fire, theft, explosion, sprinklers
and other customary hazards and risks. The insurance shall be in amounts typical
to other companies in the Borrower’s industry, with companies and on terms
acceptable to Bank; it shall show Bank and covers Bank as an additional insured;
and it shall be continuously maintained in force by Borrower until the Loan is
repaid in full. Taxes   Borrower shall furnish to Bank no later than 5 days
before closing evidence satisfactory to Bank that all of Borrower’s income taxes
and other material governmental taxes, fees, charges and assessments have been
paid through the most recent year. Banking Relationship   The Borrower agrees to
maintain its principal depository, operating accounts, and lockbox accounts with
Bank. Borrower agrees to transfer such accounts held outside of the Bank to RBC
Centura by March 30, 2005. Fees and Expenses   Borrower shall pay Bank a
commitment fee of one half of one percent (0.5%) of the Loan Amount, payable
concurrent with or prior to Closing (Fifteen Thousand Dollars ($15,000) which
will be due and payable as a Work Fee upon signing this Commitment Letter and
will be applied to the Commitment Fee. The Commitment fee shall be deemed earned
upon Borrower’s execution and return of this commitment letter, and amounts paid
shall not be refundable to Borrower. Borrower also shall pay all costs and
expenses incident to the Loan, including recording fees, intangible taxes,
documentary tax fees or stamps, excise taxes and Bank’s and Borrower’s counsel
fees. The foregoing shall be paid by Borrower even if the Loan does not close.  
  Borrower shall pay monthly, in arrears, an unused line fee of 0.25% per annum
of the unused portion of the Revolving Facility during prior month. Additional
Requirements   Borrower shall satisfy all such other terms and conditions as
Bank and its counsel deem necessary to ensure the proper documentation of the
Loan,

 

LOGO [g10281img_2.jpg]



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

February 10, 2005

Page 9

 

    the perfection of the liens and security interests in the Collateral and
compliance with all laws and regulations applicable to Bank or Borrower relative
to the Loan.

 

4. Miscellaneous.

 

Conditions Precedent   The obligations of Bank to close are subject to the
satisfaction of all of the terms and conditions of this commitment letter and
the Loan Documents in a manner satisfactory to Bank and its counsel.    
Borrower to submit Monthly Reporting for February, 2005 and must be in full
compliance with the Financial Covenants. Borrower Certification   The acceptance
of this commitment shall constitute a certification by the person executing the
acceptance that all material matters relating to Borrower have been disclosed to
Bank and that there has been no material, adverse change in Borrower, to include
its financial condition and operating condition, as compared to the financial
information provided to Bank during the due diligence process. No Change   The
obligation of Bank to make the Loan is conditioned upon there being no material
adverse changes in the financial or operating condition of Borrower.
Non-Assignability   This commitment is for the sole benefit of Borrower and no
other Person shall have any rights under this commitment against Bank, including
any bankruptcy trustee or debtor in possession. This commitment may not be
assigned without the prior written consent of Bank. Confidentiality   The
information contained in this commitment is confidential and proprietary
information for review only by Borrower. Borrower shall treat all information
herein as confidential. Applicable Law   This commitment and the Loan Documents
shall be governed by the laws of the State of South Carolina without giving
effect to the conflict provisions thereof. Acceptance   This commitment shall
expire unless it has been accepted and returned to Bank on or before February
25, 2005. Closing Date   Bank shall have no obligation to make the Loan if it is
not closed by March 15, 2005.

 

LOGO [g10281img_2.jpg]



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

February 10, 2005

Page 10

 

This commitment letter supercedes and replaces any prior discussions, term
sheets or commitment letters relating to the Loan. This commitment, when
accepted, may not be altered or amended unless agreed to in writing by Bank, or
otherwise modified by the Loan Documents. This commitment letter shall survive
closing of the Loan. This commitment letter and the Loan Documents shall be
applied and construed in harmony with each other to the end that Bank is ensured
repayment of the Loan in accordance with their respective terms. To the extent
of an irreconcilable conflict between this commitment letter and the Loan
Documents, the terms of the Loan Documents shall prevail.

 

Please indicate your acceptance of this commitment and the terms and conditions
contained herein by executing the acceptance below and returning the executed
letter to Bank. RBC Centura Bank would like to express our appreciation for the
opportunity you have given us to be of service. We look forward to working with
you in connection with the Loan.

 

Sincerely,

 

RBC CENTURA BANK By:  

/s/ Charlie Arndt

--------------------------------------------------------------------------------

    Charlie Arndt     Market Executive – South Carolina Markets ACCEPTED AND
AGREED TO: Borrower: Computer Software Innovations, Inc. By:  

Nancy K. Hedrick

--------------------------------------------------------------------------------

    Nancy K. Hedrick, President and CEO Date: February 25, 2005

 

LOGO [g10281img_2.jpg]